Citation Nr: 0003387	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-33 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
ligament tear, left knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
postoperative left knee, 
crepitation/chondromalacia/degenerative joint disease, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from October 1988 to 
December 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the latest of which was entered 
in May 1999, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

The appeal was last before the Board in June 1997, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a rating 
decision entered in May 1999, awarded a separate 20 percent 
rating in consideration of left knee disability, inclusive of 
chondromalacia, the latter comprising the second issue listed 
on the title page.  A Supplemental Statement of the Case was 
mailed to the veteran in May 1999. 

Thereafter, the appeal was returned to the Board.

Included as an issue on appeal when this case was last before 
the Board was the issue of entitlement to service connection 
for right knee disability.  However, such benefit was granted 
in a rating decision entered in December 1998.  Therefore, 
the present appeal is limited to consideration of the issues 
stated on the title page. 


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
postoperative anterior cruciate ligament tear, left knee, 
include laxity involving such ligament and the giving way of 
the knee on occasion, productive, collectively, of moderate 
overall impairment.  

2.  Current manifestations of the veteran's service-connected 
postoperative left knee, 
crepitation/chondromalacia/degenerative joint disease, 
include painful motion; an ability to flex the left knee to 
130 degrees exists.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for postoperative 
anterior cruciate ligament tear, left knee, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (1999).

2.  The criteria for a rating in excess of 20 percent for 
postoperative left knee, 
crepitation/chondromalacia/degenerative joint disease, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Codes 
5010, 5260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for postoperative anterior 
cruciate ligament tear, left knee, for which the RO has 
assigned a 10 percent rating in accordance with the 
provisions of Diagnostic Code 5257 of the Rating Schedule; 
and for postoperative left knee, 
crepitation/chondromalacia/degenerative joint disease (DJD), 
rated as 20 percent disabling under Diagnostic Codes 5010-
5260.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1993), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed the evidence of record pertaining to 
the history of the left knee disability for which entitlement 
to an increased rating is asserted.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability.  


I.  Postoperative Ligament Tear, Left Knee

Pursuant to Diagnostic Code 5257, knee impairment manifested 
by recurrent subluxation or lateral instability of "[s]light" 
overall severity warrants a 10 percent rating; if such 
impairment is of "[m]oderate" overall severity, a 20 percent 
rating is warranted.  

The veteran contends, in substance, relative to his service-
connected postoperative anterior cruciate ligament tear, left 
knee, that such disability is more severely disabling than 
currently evaluated.  In this regard, when he was examined by 
VA in November 1995, the veteran, in addition to alluding to 
the past surgical repair of an anterior cruciate ligament 
which he had torn in his left knee in service, complained of 
worsening pain and instability involving the knee.  On 
physical examination, lateral instability and crepitus were 
noted on motion in the left knee.  The veteran exhibited an 
ability to flex and extend his left knee to 130 and zero 
degrees, respectively.  The pertinent examination diagnosis 
implicated post-surgical repair, left knee, with pain and 
instability.

In March 1998, the veteran complained of experiencing 
"popping" and giving way in his left knee.  Lachman's testing 
was positive, and arthroscopic surgery was deemed to be 
warranted.  Such surgery was accomplished, under VA auspices, 
in May 1998.

When he was examined by VA in July 1998, the veteran 
indicated that his left knee had continued to give way 
despite the May 1998 surgery, and that the knee was 
frequently unstable.  Findings on physical examination 
included medial laxity in the left knee as well as crepitus.  
The veteran exhibited an ability to flex and extend his left 
knee to 98 and zero degrees, respectively.  The pertinent 
examination diagnosis implicated "moderate" overall 
functional loss involving the left knee.  

When the veteran was seen by VA in August 1998, at which time 
he complained of experiencing left knee pain, findings on 
examination included Lachman's testing which was negative; 
laxity involving the anterior cruciate ligament was also 
noted.  The veteran exhibited an ability to flex and extend 
his left knee to 130 and zero degrees, respectively.  

In considering the veteran's claim for an increased rating 
for his service-connected postoperative anterior cruciate 
ligament tear, left knee, the Board is of the opinion, in 
light of the reasoning advanced hereinbelow, that such 
service-connected disability is productive of '[m]oderate' 
overall impairment, which degree of disablement is 
commensurate with a 20 percent rating under the provisions of 
Diagnostic Code 5257.  In this regard, the VA examiner in 
July 1998 indicated that overall functional loss involving 
the veteran's left knee was 'moderate' in degree.  In 
addition, notwithstanding the arthroscopic surgery performed 
in May 1998, the veteran was noted to yet have laxity 
involving his anterior cruciate ligament in the left knee 
when he was seen by VA only three months later, i.e., in 
August 1998.  In view of the foregoing, then, an increased 
disability rating, to 20 percent, is granted for the 
veteran's service-connected postoperative anterior cruciate 
ligament tear, left knee.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, Diagnostic Code 5257.

On further consideration, however, of the matter of whether a 
yet higher disability evaluation (i.e., in excess of 20 
percent) is in order, the Board is readily persuaded that it 
is not.  In making such determination, the Board would point 
out that, while Lachman's testing, relative to the left knee, 
was positive when the veteran was seen by VA in March 1998, 
such testing was negative on the occasion of his presentation 
to VA in August 1998.  In addition, while the veteran could 
flex his left knee to only 98 degrees when he was examined by 
VA in July 1998, flexion was exhibited to 130 degrees, 
representative of motion in such excursion which is only 10 
degrees less than full, see 38 C.F.R. § 4.70, Plate I (1999), 
on the occasion of the veteran's presentation for VA 
outpatient treatment in August 1998.

II.  Increased Rating, Postoperative Left Knee, 
Crepitation/Chondromalacia/DJD

Under the law, pursuant to Diagnostic Codes 5010 and 5260, 
the evaluation of the veteran's postoperative left knee, 
crepitation/chondromalacia/DJD, turns on the degree to which 
motion in the joint is limited.  In accordance with 
Diagnostic Code 5260, limitation of flexion involving a leg 
to 30 and 15 degrees warrants ratings of 20 and 30 percent, 
respectively.

As was noted by the Board hereinabove, when he was examined 
by VA in July 1998, the veteran exhibited an ability to flex 
and extend his left knee to 98 and zero degrees, 
respectively.  When he was seen by VA in August 1998, at 
which time he complained of experiencing left knee pain, he 
exhibited an ability to flex and extend his left knee to 130 
and zero degrees, respectively.  Owing to painful motion 
involving the veteran's left knee joint, the RO, apparently 
based on the pertinent rationale advanced in Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991), assigned a 20 percent 
rating for his postoperative left knee, 
crepitation/chondromalacia/DJD, in a rating decision entered 
in May 1999.  Without evidence, however, of left knee flexion 
being limited to 15 degrees, as is necessary for the 
assignment of a 30 percent rating under Diagnostic Code 5260 
(or of left knee extension being limited to 20 degrees, as is 
necessary for the assignment of a 30 percent rating under 
Diagnostic Code 5261), the Board is readily persuaded that a 
disability rating in excess of 20 percent for the veteran's 
service-connected postoperative left knee, 
crepitation/chondromalacia/DJD, is clearly not in order.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the left knee, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, on the occasion of the veteran's July 1998 
VA examination, he indicated that he could walk, albeit with 
pain in the knee, up to a distance of perhaps two miles.  The 
foregoing consideration, in the Board's view, militates 
persuasively against the existence of sufficient disablement, 
relative to the all aspects of non-ligamental pathology 
involving the veteran's left knee, as to warrant the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the above-
cited left knee disability (i.e., that involving non-
ligamental pathology) more closely approximate those required 
for a 30 percent rating than they do the disability rating 
currently assigned either ankle.  Accordingly, the Board is 
unable to identify a reasonable basis for a grant of this 
aspect of the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Codes 5010, 5260.


ORDER

An increased rating for postoperative ligament tear, left 
knee, is granted, to the extent indicated, subject to the 
controlling regulations governing monetary benefits.

An increased rating for postoperative left knee, 
crepitation/chondromalacia/DJD, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

